Exhibit 10.6

 

Vericel Corporation 2019 Omnibus Incentive Plan
Restricted Stock Unit Award Agreement for Non-Employee Directors

 

Name of Participant:

 

No. of Restricted Stock Units:

 

Grant Date:

 

Vesting Start Date:

 

Pursuant to the Vericel Corporation 2019 Omnibus Incentive Plan as amended
through the date hereof (the “Plan”), Vericel Corporation (the “Company”) hereby
grants an award of the number of Restricted Stock Units listed above (an
“Award”) to the Participant named above.  Each Restricted Stock Unit shall
relate to one share of common stock, no par value per share (each, a “Share”) of
the Company.

 

1.                                      Restrictions on Transfer of Award.  This
Award may not be sold, transferred, pledged, assigned or otherwise encumbered or
disposed of by the Participant, and any Shares issuable with respect to the
Award may not be sold, transferred, pledged, assigned or otherwise encumbered or
disposed of until (i) the Restricted Stock Units have vested as provided in
Paragraph 2 of this Agreement and (ii) Shares have been issued to the
Participant in accordance with the terms of the Plan and this Agreement.

 

2.                                      Vesting of Restricted Stock Units.  The
restrictions and conditions of Paragraph 1 of this Agreement shall lapse as to
100% of the number of Restricted Stock Units on the earlier of the first
anniversary of the Vesting Start Date or the date of the first Annual Meeting of
Stockholders following the Vesting Start Date (such date, the “Vesting Date”),
provided that the Participant is providing services to the Company as a Director
on the relevant Vesting Date.  Subject to the terms of the Plan, the Committee
may at any time accelerate the vesting schedule specified in this Paragraph 2.

 

3.                                      Termination of Service.  Subject to the
discretion of the Committee to permit continued vesting of the Restricted Stock
Units, if the Participant’s services as a Director terminates for any reason
other than due to the Participant’s death or Disability prior to the
satisfaction of the vesting conditions set forth in Paragraph 2 above, any
Restricted Stock Units that have not vested as of such date shall automatically
and without notice terminate and be forfeited, and neither the Participant nor
any of his or her successors, heirs, assigns, or personal representatives will
thereafter have any further rights or interests in such unvested Restricted
Stock Units.  Upon termination of the Participant’s services as a Director due
to the Participant’s death or Disability, the restrictions and conditions of
Paragraph 1 of this Agreement shall lapse as to 100% of the number of Restricted
Stock Units.  For purposes of this Award, “Disability” shall have the meaning
set forth in Treas. Reg. Section 1.409A-3(i)(4).

 

--------------------------------------------------------------------------------



 

4.                                      Issuance of Shares.  As soon as
practicable following each Vesting Date (but in no event later than two and
one-half months after the end of the year in which the Vesting Date occurs), the
Company shall issue to the Participant the number of Shares equal to the
aggregate number of Restricted Stock Units that have vested pursuant to
Paragraph 2 of this Agreement on such date and the Participant shall thereafter
have all the rights of a stockholder of the Company with respect to such Shares.

 

5.                                      Change in Control.  In the event of a
Change in Control, the Award shall (i) become fully vested and nonforfeitable on
the day prior to the date of the Change in Control if the Participant is then
providing services to the Company as a Director and (ii) terminate on the date
of the Change in Control.

 

6.                                      Incorporation of Plan.  Notwithstanding
anything herein to the contrary, this Agreement shall be subject to and governed
by all the terms and conditions of the Plan, including the powers of the
Committee set forth in Section 4.2 of the Plan.  Capitalized terms in this
Agreement shall have the meaning specified in the Plan, unless a different
meaning is specified herein.

 

7.                                      Section 409A of the Code.  This
Agreement shall be interpreted in such a manner that all provisions relating to
the settlement of the Award are exempt from the requirements of Section 409A of
the Code as “short-term deferrals” as described in Section 409A of the Code.

 

8.                                      Severability.  If any provision of this
Agreement shall be held unlawful or otherwise invalid or unenforceable in whole
or in part by a court of competent jurisdiction, such provision shall (i) be
deemed limited to the extent that such court of competent jurisdiction deems it
lawful, valid and/or enforceable and as so limited shall remain in full force
and effect, and (ii) not affect any other provision of this Agreement or part
thereof, each of which shall remain in full force and effect.

 

9.                                      Governing Law.  This Agreement shall be
governed by, and interpreted in accordance with, the laws of the State of
Michigan, other than its conflict of laws principles.

 

10.                               Headings.  The headings in this Agreement are
for reference purposes only and shall not affect the meaning or interpretation
of this Agreement.

 

11.                               Notices.  All notices required or permitted
under this Agreement shall be in writing and shall be sufficiently made or given
if hand delivered or mailed by registered or certified mail, postage prepaid. 
Notice by mail shall be deemed delivered on the date on which it is postmarked.

 

Notices to the Company should be addressed to:

 

Vericel Corporation

64 Sidney Street

Cambridge, MA 02139

Attention: Chief Financial Officer

 

--------------------------------------------------------------------------------



 

Notice to the Participant should be addressed to the Participant at the
Participant’s address as it appears on the Company’s records.

 

The Company or the Participant may by writing to the other party, designate a
different address for notices.  If the receiving party consents in advance,
notice may be transmitted and received via telecopy or via such other electronic
transmission mechanism as may be available to the parties.  Such notices shall
be deemed delivered when received.

 

12.                               No Obligation to Continue as a Director.
Neither the Plan nor this Award confers upon the Participant any rights with
respect to continuance as a Director.

 

13.                               Entire Agreement; Modification.  The Agreement
contains the entire agreement between the parties with respect to the subject
matter contained herein and may not be modified, except as provided in the Plan
or in a written document signed by each of the parties hereto, and may be
rescinded only by a written agreement signed by both parties.

 

14.                               Data Privacy Consent.  In order to administer
the Plan and this Agreement and to implement or structure future equity grants,
the Company, its subsidiaries and affiliates and certain agents thereof
(together, the “Relevant Companies”) may process any and all personal or
professional data, including but not limited to Social Security or other
identification number, home address and telephone number, date of birth and
other information that is necessary or desirable for the administration of the
Plan and/or this Agreement (the “Relevant Information”).  By entering into this
Agreement, the Participant (i) authorizes the Company to collect, process,
register and transfer to the Relevant Companies all Relevant Information;
(ii) waives any privacy rights the Participant may have with respect to the
Relevant Information; (iii) authorizes the Relevant Companies to store and
transmit such information in electronic form; and (iv) authorizes the transfer
of the Relevant Information to any jurisdiction in which the Relevant Companies
consider appropriate.  The Participant shall have access to, and the right to
change, the Relevant Information.  Relevant Information will only be used in
accordance with applicable law.

 

--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, the parties have executed the Agreement as of the date first
above written.

 

 

VERICEL CORPORATION

 

 

 

By:

 

 

 

Title: President and CEO

 

 

 

PARTICIPANT

 

 

 

[             ]

 

--------------------------------------------------------------------------------